DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/29/2018, 03/12/2021 has been considered by the examiner.  
Status of Claims
Acknowledgement is made to applicant's amendment of claims 3-5. Claims 7-10 are new additions. Claims 1-10 are pending in this application. 
Specification
The substitute specification filed 11/29/2018 is acknowledged and has been approved for entry by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 6,530,405 B1 – of record).
Regarding claim 1, Brown teaches a tire suitable for use as a pneumatic tire, see Col 1 lines 10-18. The tire is configured to have as depicted in the reproduction of FIG-1 above: a tread portion 40 which extends circumferentially around the tire - (corresponds to an annular tread portion extending in a tire circumferential direction); a pair of sidewall portions provided on both sides of the tread portion, see above; a pair of bead portions 24 provided inward of the sidewall portions in a tire radial direction, see FIG-4; a plurality of lateral grooves 57-58 which extend from the shoulder portion area C of the tread surface and terminates at the sidewall portions, see FIG-3 above – (corresponds to a plurality of lug grooves extending in a shoulder region of the tread portion in a tire width direction up to the sidewall portions); a plurality of block elements 41, 43, see FIG-3 above – (corresponds to a block defined by the lug grooves); the block including a block 41, 43 located in the shoulder area C on an inner side in the tire width direction, and a block portion located outward of the shoulder block in the tire width direction, see 49, FIG-5. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall block portion)][AltContent: textbox (Shoulder block portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And as depicted in FIG-3 above the block portion located on the sidewall is ridged higher than the block portion located within the shoulder area C – (corresponds to the block including a shoulder block located on an inner side in the tire width direction, and a side block located outward of the shoulder block in the tire width direction and ridged higher than the shoulder block).
[AltContent: textbox (Closed lateral groove delimited by the protrusion)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tire is further configured as depicted above to have a closed lateral groove which extends from the shoulder area C to the sidewall of the tire, the closed lateral groove being delimited by the protrusion – (corresponds to at least a part of the plurality of lug grooves each including a closed lug groove being closed by a ridge 
The tire if further configured such that the protruding portion includes a sipe having a smaller groove width and depth than the lateral groove width and depth, where the sipe extends in the tire width direction having at least one end which extends toward the closed lateral groove as depicted below – (corresponds to the protrusion has a first narrow groove with a smaller groove width and a smaller groove depth than the lateral groove, the first narrow groove extending in the tire width direction, and at least one end of the first narrow groove penetrating toward the closed lateral groove or each of the sidewall portions). 
[AltContent: arrow][AltContent: textbox (Sipe extending along the protrusion; which has a width and depth smaller than the lateral groove)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, Brown teaches the closed lateral groove is provided in an alternating manner with the open lateral groove, see FIG-3. 
Regarding claims 3-4, 7-8, Brown teaches the block elements are disposed at or above a radial location of the maximum section width of the tire but less than 65% of the section height, see Col 2 lines 30-38; and thus corresponds to the claimed – (side block is provided in a position covering a range of 30% to 45% and an edge of the ridge portion on the closed lug groove side is provided within a range of from 35% to 45% of a tire cross-sectional height SH from an outer diameter position on a tire equator to an inner side in the tire radial direction); since the claimed ranges is encompassed within the prior art teachings where: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
[AltContent: arrow][AltContent: textbox (Sipe which is open at inner end)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 5, 9, Brown teaches the side block includes a second narrow groove with a smaller groove width and a smaller groove depth than the lug groove, the second narrow groove extending in the tire width direction, and the second narrow .
Allowable Subject Matter
Claims 6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Brown does not teach nor reasonably suggest forming three sipes/narrow grooves on the plurality of block elements such that: the ridge portion has a first narrow groove extending in the tire width direction, and at least one end of the first narrow groove penetrating toward the closed lug groove or each of the sidewall portions; and the side block portion includes a second narrow groove with a smaller groove width and a smaller groove depth than the lug groove, the second narrow groove extending in the tire width direction, and the second narrow groove is open at least at an inner end in the tire width direction; and the shoulder block portion includes a third narrow groove with a smaller groove width and a smaller groove depth than the lug groove, the third narrow groove extending in the tire width direction, the third narrow groove is open at least at an outer end in the tire width direction, and the second narrow groove and the third narrow groove are continuous to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.